Citation Nr: 1307589	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  10-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a psychiatric disorder other than post traumatic stress disorder (PTSD), claimed as an adjustment disorder with depression and sleep impairment.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from August 1980 to February 1981, and from January 2005 to April 2006.  He served in the Reserves from 1983 to 2006.  There are no verified periods of active duty for training or inactive duty for training.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2007 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  A transcript of the hearing is of record.

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the psychiatric claim on appeal to more broadly reflect the benefit sought based on the testimony rendered before the undersigned.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran seeks service connection for hemorrhoids, sleep apnea, and a psychiatric disorder other than PTSD.  Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or ACDUTRA, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2012); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

However, before a claim may be decided, the Board must ensure that VA's duty to assist has been satisfied.  It is noted that this duty includes obtaining records in Federal custody and making reasonable efforts to obtain those outstanding medical records not in Federal custody.  Also, VA's duty to assist includes obtaining a medical examination or opinion where necessary to decide the claim.  38 C.F.R. § 3.159.  As discussed below, remand is necessary to ensure that the Veteran has been afforded adequate assistance in the development of his claims.

Hemorrhoids

Service treatment records for the Veteran's period of active duty from August 1980 to February 1981 show no complaints or findings for hemorrhoids.  Enlistment examination dated in May 1980 and separation examination dated in January 1981 reflect normal clinical evaluations.  National Guard examinations dated in February 1983, June 1988, November 1993, and June 1998 reflect normal evaluation of the anus and rectum.  It was noted that a digital rectal inspection was done at the June 1998 exam.

Private treatment notes of Dr. E. Tibbs dated January 2000 to February 2001 reflects that complaints of drainage from the rectum and clinical findings for anal fissure and fistula.  The examiner stated that the Veteran could continue his National Guard duties, but would need this excised at some point.

A May 2000 service personnel record shows that the Veteran had a small anal fissure and fistula, and should have no active duty for training for 6 to 8 weeks.  The Veteran was found fit with limitations.

Army National Guard retention examination dated in January 2003 reflects a history of hemorrhoids.  Report of examination dated in March 2003 reflects clinical findings for anal fissure.

A private surgical report (Dr. Grant) dated in April 2003 reflects that the Veteran underwent a fistulectomy and excision of external anal tag.  Post operative diagnoses were anal fistula and hemorrhoidal tag.

A National Guard annual medical certificate dated in January 2004 reflects that the Veteran had been treated in April 2003 by a private physician for hemorrhoids and had had surgery.  The Veteran was noted to be fit for duty.

National Guard health records for the period of active service from January 2005 to April 2006 reflect no complaints or findings for a rectal disorder to include hemorrhoids or anal fistula.  Pre-deployment health assessment dated in February 2005 reflects the Veteran's self-report of very good health, the reviewer's finding that no referral for a medical specialty examination was needed, and the reviewer's determination that the Veteran was deployable.

The Veteran filed a claim in 2006 and he was scheduled for a VA examination.  Report of VA general examination dated in September 2006 reflects that clinical evaluation showed no evidence of hemorrhoids.

VA treatment records dated since 2006 reflects a history of anal fistula and hemorrhoids.  An August 2007 treatment note shows complaint of hemorrhoid flare-up.  The impression was hemorrhoids and hemorrhoidal cream was prescribed.  A review of systems dated in February 2008 noted hemorrhoids.  VA treatment records show that the Veteran had a prescription for hemorrhoidal suppositories issued in August 2007.

At his 2013 hearing, the Veteran testified that he had recurrence of rectal problems in 2005, including hemorrhoids during his 8 month deployment to Afghanistan in 2005.  He reported symptoms of rectal bleeding with bowel movements and a burning sensation.  He reported another recurrence of symptoms in 2008 and 2012 along with treatment through VA.  The Veteran stated that he was assessed with and treated for fistula in 2012.

Having reviewed the evidence, the Board finds that remand is necessary for a VA examination with a medical opinion on whether hemorrhoids were incurred in or aggravated by active service.  A VA examination and opinion must be obtained where there is an indication that a current disability is related to service.  38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).  Here, the Veteran reports having had hemorrhoids in 2005 during his deployment to Afghanistan.  It is noted that the Veteran is competent to report his symptoms of rectal bleeding with bowel movements and a burning sensation at the rectum/anus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, because there is an indication that hemorrhoids were possibly present during his active duty, coupled with medical evidence indicating the presence of hemorrhoids in 2007 and 2008, a VA examination with a medical opinion should be obtained.

Sleep Apnea

The Veteran testified in 2013 that he snored during active duty between 2005 and 2006.

Service treatment records and National Guard health assessment records reflect no complaints or findings for snoring or interrupted breathing.  It is noted that the Veteran is service-connected for asthma.

VA treatment note dated in September 2010 reflects questionable sleep apnea, and "will consult for sleep study evaluation."  The Veteran reported that he does not sleep well and finds himself awakening from sleep with a gasping sensation.  An October 2010 pulmonary sleep clinic note reflects a history of snoring, like gargling and strangling, and awakening with coughing.  He reported dozing off, and that his girlfriend said he stopped breathing.

In May 2011, the Veteran filed a claim for sleep apnea and he was scheduled for a VA examination.  A March 2012 VA examination report reflects a diagnosis for obstructive sleep apnea.  The examiner opined that this condition was less likely than not incurred in or caused by active service because sleep apnea was not shown until many years after the Veteran's military service ended.

Having carefully reviewed the evidence, the Board finds that remand is necessary because report of VA examination dated in March 2012 is inadequate.  Although the examiner reasoned that sleep apnea was less likely than not incurred in or caused by active service because sleep apnea was not shown until many years after the Veteran's military service ended, the examiner does not address the Veteran's suggestion that his snoring during active service from 2005 to 2006 represented the earliest manifestation of later diagnosed sleep apnea.  The Board is confused as to the significance, if any, of the Veteran's history of snoring in regard to his sleep apnea disorder.  It is noted that there are no documented complaints or reports of interrupted breathing until 2010.  Therefore, an addendum to the VA medical is necessary in this regard.

The examiner must accept that the Veteran is credible or truthful, unless otherwise indicated, in his statements concerning onset of snoring and other pertinent symptomatology.  It is noted that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).


Psychiatric Disorder Other than PTSD

The evidence of record reflects that the Veteran had a nervous breakdown with depression in 1991 related to marital conflict and that he had a suicidal episode.  The Veteran reported treatment at St. Bernard Hospital and Mercy Hospital.  Per the Veteran's report, this had resolved.  However, private treatment notes (Dr. Lewis) dated 1993 to 1995 reflect anxiety symptoms.  Also, report of periodic examination dated in June 1998 reflects a history of depression or excessive worry, and nervous trouble-and these were described as continuing problems.

The Veteran entered active duty status in January 2005 and was deployed to Afghanistan.  There is no examination of record contemporaneous with his entry onto active duty from reserve status.  However, service treatment records dated in February 2006 reflects that the Veteran had been diagnosed with a major depressive disorder, and that he had anxiety associated with his redeployment scheduled for the next month.

The Veteran was separated from service in 2006 and he filed a VA claim in 2006.

Report of VA psychiatric examination dated in September 2006 reflects a diagnosis for adjustment disorder with depressed mood.

VA treatment record dated since 2006 reflect continued symptoms of depression and use of antidepressive medication.  A March 2007 assessment reflects depression.  VA treatment records dated from 2010 to 2012 reflect assessments for PTSD, depression, anxiety, and major depressive disorder.

Report of Social Security mental status examination dated in June 2009 reflects a diagnosis for PTSD.  Mild symptoms of anxiety and depression were noted.

The Veteran testified in 2013 that he was unable to go to sleep because of PTSD and that he had disrupted sleep due to mental disorder.  He further testified that he began to experience mental problems in 2004 after being mobilized for a tour of duty in Afghanistan due to serious family issues.  The Veteran acknowledged that he was already service-connected for PTSD, but asserted PTSD involved mostly his social impairment and paranoia, and he did not answer the VLJ's question as to whether he had anxiety as part of his PTSD.  The Veteran suggested that service connection was warranted for an adjustment disorder with depression as a separate and distinct disability from his service-connected PTSD.

In view of the Veteran's contentions and the medical evidence showing PTSD, major depressive disorder, anxiety, and sleep impairment, the Board believes that a VA examination is necessary to ascertain whether the Veteran has any mental disorder other than PTSD related to active duty, to include an adjustment disorder with depression and sleep impairment.  The record as it stands is unclear as to those symptoms associated with service-connected PTSD as distinguished from any other mental disorder shown during the appeal period.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO or the AMC should obtain all updated VA treatment records and any other relevant non-VA medical records identified by the Veteran to include those medical records located at Mercy Hospital, Chicago, Illinois.  Also, the Veteran should be notified that medical records were unavailable from St. Bernard Hospital and provide him with the opportunity to obtain these records.

2.  The Veteran should be afforded a VA examination by a physician to determine whether any currently shown hemorrhoid disorder, or hemorrhoid condition shown during the appeal period, is as likely as not (50 percent probability or greater) related to active duty.  The physician should indicate whether it is as likely as not that the Veteran's symptoms of rectal bleeding with bowel movements and burning sensation represent the earliest manifestation of hemorrhoids, or a recurrence of a previously existing disorder.  The physician should indicate whether there is clear and unmistakable evidence that hemorrhoids preexisted any period of active duty; and if so, whether it was permanently worsened by active duty.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the physician, and any indicated studies should be performed.  A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

3.  Report of VA examination dated in March 2012 should be returned to the examiner for an addendum.  The examiner should again provide a medical opinion on whether the Veteran's sleep apnea is as likely as not (50 percent probability or greater) related to either of his periods of active duty, and further explain the significance, if any, of the Veteran's report of snoring in 2005 during active duty.  The examiner should indicate whether the Veteran's report of snoring represents an early manifestation of later diagnosed sleep apnea as suggested by the Veteran.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

4.  The Veteran should be afforded a VA examination by a psychiatrist to ascertain whether he has any mental disorder other than PTSD that is as likely as not (50 percent or greater probability) related to active duty, to include an adjustment disorder with depression and sleep impairment.  The examiner should clearly delineate all clinical symptoms associated with service-connected PTSD from those associated with any other mental disorder shown during the appeal period.

The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner.  A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.
5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

